Name: Regulation (EEC) No 273/72 of the Council of 7 February 1972 laying down general rules for the financing of intervention expenditure in respect of the internal market in fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 86 Official Journal of the European Communities 9.2.72 Official Journal of the European Communities No L 35/3 REGULATION (EEC) No 273/72 OF THE COUNCIL of 7 February 1972 laying down general rules for the financing of intervention expenditure in respect of the internal market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the disposal of products withdrawn or bought in for one of the piurposes stated in Article 7b ( 1 ) of Regulation No 159/66/EEC constitutes a source of expenditure and income ; whereas the difference between the expenditure incurred and any net income obtained should be charged to the Fund ; HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 17/64/EEC1 of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund, as last amended by Regulation (EEC) No 2591 /70 ,2 and in particular Articles 5 (2) and 6 (2 ) thereof ; Having regard to Council Regulation (EEC) No 729/703 of 21 April 1970 on the financing of the common agricultural policy, and in particular Article 3 (2 ) - thereof; Having regard to the proposal from the Commission ; Whereas general rules for the financing of intervention expenditure should be laid down for each sector of the common organization of the market; Whereas withdrawals from the market effected under Article 6 of Council Regulation No 159/66/EEC4 of 25 October 1966 laying down additional provisions for the common organization of the market in fruit and vegetables, as last amended by Regulation (EEC) No 967/71 ,5 buying-in effected in accordance with Article 7, and undertakings to withold products from the market given by producers pursuant to Article 7b (2 ) of that Regulation, involve expenditure which should be charged to the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; The following expenditure in the fruit and vegetables sector shall be charged to the Guarantee Section of the European Agricultural Guidance and Guarantee Fund for interventions carried out in pursuance ' of the provisions of Regulation No 159/66/EEC : ( a ) financial compensation granted to producers' organizations in pursuance of Article 6 of that Regulation ; ( b ) buying-in expenditure incurred in pursuance of Article 7 of that Regulation ; (c ) compensation granted to farmers in pursuance of Article 7b (2) of that Regulation ; (d ) the financial consequences of applying Article 7b ( 1 ) and (3 ) of that Regulation, determined in accordance with Article 2 of this Regulation . Article 2 In order to apply Article 1 .(d ) the difference between the following amounts shall be determined : A. on the one hand : 1 OJ No 34, 27.2.1964, p. 586/64. 2 OJ No L 280, 26.12.1970, p. 63 . 3 OJ No L 94, 28.4.1970, p . 94 . ( a ) the total costs connected with processing products which have been the subject of intervention with a view to the free distribution of the products resulting from such processing, calculated on the basis of information given in documents dealing with * OJ No 192, 27.10.1966, p. 3286/66 . 5 OJ No L 105 , 12.5.1971 , p . 3 . Official Journal of the European Communities 87 B. on the other hand :invitations to tender or other contracts concluded in accordance with the provisions of the common organization of the market in fruit and vegetables and concerning :  the transport of fresh products from the warehousing areas to the processing factories ;  processing costs ; (a) any net receipts obtained by the intervention agency from the disposal of products in accordance with the second and third indents of Article 7b ( 1 ) ( a ) of Regulation No 159/66/EEC ; ( b ) net receipts obtained by supplying fresh products to the feedingstuffs industry or to the distilling industry ; ( c ) net receipts obtained from the sale of alcohol , where distilling is carried out on behalf of the agency appointed by the Member State ; (d ) net receipts obtained by supplying certain categories of products to the processing industry in accordance with the last subparagraph of Article 7b ( 1 ) of Regulation No 159/66/EEC.  storage and removal from storage of the products resulting. from processing ; (b ) the total cost of the free distribution of fresh or processed products, determined as shown below on the basis of the distance between the place of warehousing and the distribution point :  distance less than 25 kilometres : 0-5 units of account/100 kilogrammes gross ;  distance not less than 25 kilometres but less than 200 kilometres : 0-7 units of account/100 kilogrammes gross ;  distance not less than 200 kilometres but less than 350 kilometres : 1-0 units of account/100 kilogrammes gross ;  distance not less than 350 kilometres : 1-4 units of account/100 kilogrammes gross ; this rate being increased by 0-3 unit of account/100 kilogrammes gross in the case of transport by refrigerated wagons or other refrigerated vehicles ; and Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall apply from :  1 May 1970 with regard to cauliflowers ;  1 June 1970 with regard to the other products listed in Annex I to Regulation No 159/66/EEC. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 February 1972 . For the Council The President I. P. BUCHLER